Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 10, 2022 has been entered.

Status of Claims
Claims 1-19 and 21-29 are pending, with claim 20 being canceled and claims 28-29 being newly added.

Claim Rejections - 35 USC § 112
Claims 10-18, 22-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 9-10, the term “the top surface of the rear rack” lacks a clear antecedent basis (it appears as though this can be solved by reciting -a top surface of the rear rack-); in claim 22, line 1-2, “the top surface of the rear rack” lacks a clear antecedent basis; in claim 29, lines 1-2, the recitation of the claim “the opening of the rear rack defines a majority surface” is confusing in that an opening would reasonably be perceived as a region lacking a surface, in which case the definition of the surface is not clearly ascertainable.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2008/0283326) in view of Safranski et al. (US 2012/0031688). Bennett et al. teach an all-terrain vehicle (10) comprising a longitudinally extending frame (52), front and rear ground engaging members (14, 14, 18, 18) coupled to and supporting the frame, a straddle seat (20) coupled to the frame for supporting at least one rider, an engine (72) positioned under the seat and coupled to the frame, a rear rack (22) positioned rearwardly of the seat, which may include a storage compartment (¶0058). The reference to Bennett et al. is not specific concerning the characteristics of the compartment as being integrally molded with the rear rack as a unitary piece, a cover rotatably positioned over the compartment, forming a load-bearing surface, the rear rack having an indentation therein with the cover movable downwardly (e.g., when closed) to contact a floor of the indentation. Safranski teaches that it is old and well known to provide a rear cargo rack portion (floor portion 224; upper portions of walls 226, 228, 230, 232 extending above floor 224, also see ¶0083 and figures 17, 18) of an all-terrain vehicle with a storage compartment (271) as being integrally molded with the rear rack (floor portion 224; upper portions of walls 226, 228, 230, 232 extending above floor 224) as a unitary piece (¶0088) and having a floor (bottom of 271) extending below the rear cargo rack (e.g., bottom of 271 is below floor 224 and upper portions of walls 226, 228, 230, 232), a cover (270) rotatably positioned over the compartment (¶0089), forming a load-bearing surface (when installed it is a floor portion [224] of a cargo bed), the cover (270) configured to conceal an opening in the rear rack, the storage compartment upper perimeter (at the top of 271) forming an outer perimeter of the opening (i.e., that opening into the top of the storage compartment 271) and integrally connected to the rack, the rear rack having an indentation therein (material of floor 224 inwardly of slots 276, and latch 280) with the cover movable downwardly (e.g., when closed) to contact a floor of the indentation. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the generically disclosed storage compartment as initially taught by Bennett et al. as being integrally molded with the rear rack as a unitary piece, a cover rotatably positioned over the compartment, forming a load-bearing surface, the rear rack having an indentation therein with the cover movable downwardly to contact a floor of the indentation as taught by Safranski et al for the purpose of adopting a known storage compartment structure and closure (e.g., that taught by Safranski et al.) to implement the otherwise un-specified feature for the purpose of utilizing a known successful configuration to form the storage compartment.

Claims 1, 2 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2008/0283326) in view of Safranski et al. (US 2012/0031688). Bennett et al. teach an all-terrain vehicle (10) comprising a longitudinally extending frame (52), front and rear ground engaging members (14, 14, 18, 18) coupled to and supporting the frame, a straddle seat (20) coupled to the frame for supporting at least one rider, an engine (72) positioned under the seat and coupled to the frame, a rear rack (22) positioned rearwardly of the seat, which may include a storage compartment (¶0058). The reference to Bennett et al. is not specific concerning the characteristics of the compartment as being integrally molded with the rear rack as a unitary piece, with an upper extent of the compartment as extending around a majority of the rear rack.
Safranski teaches that it is old and well known to provide an all-terrain vehicle with a rear cargo rack portion with integrated storage bin (234 in general) including a rack portion (top portions of walls 226, 228, 230, 232, see figures 17, 18) and a storage bin (internal region of 234: floor portion 224 and internal sides of walls 226, 228, 230, 232)
as being integrally molded as a unitary piece (¶0088), wherein the floor (224) is positioned below the rear cargo rack (top portions of walls 226, 228, 230, 232), the storage compartment upper perimeter (at the top of the internal region of 234 where the vertical portions of the walls 226, 228, 230, 232 intersect the top faces thereof) forming an outer perimeter of the opening (i.e., that opening into the top of the storage compartment) which extends around a majority of the rear rack. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the generically disclosed storage compartment as initially taught by Bennett et al. as being integrally molded with the rear rack as a unitary piece, as taught by Safranski et al for the purpose of adopting a known storage compartment structure and closure (e.g., that taught by Safranski et al.) to implement the otherwise un-specified feature for the purpose of utilizing a known successful configuration to form the storage compartment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Safranski et al. and Wojnowski (US 6,059,141). The reference to Bennett et al. as modified by Safranski et al. is discussed above, the combined references not positively teaching the provision of a portion on the cover which contacts the floor as comprising standoff tabs. Initially, Wojnowski teaches a closable cover (14) for a container (10 in general, interior space 50) which is sealed with a sealing element (20, 20a, 20b) wherein the arrangement is also provided with standoff tabs (24a) which prevent the closing of the door from crushing the seal element (col. 2, lines 61-64). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cover and bin structure of the references to Bennett et al. and Safranski et al. as combined with a standoff bumper arrangement such as taught by Wojnowski for the purpose of ensuring that the door rests evenly against the accommodating structure without damaging portions of the door or the accommodating structure.
As regards the positioning of the tabs on the movable cover, while the modifying reference to Wojnowski teaches the standoff tabs (24a) as being placed on the container, rather than the door, initially it is well held that a reversal of operative parts is well understood to fall within the skill level of the ordinary practitioner, particularly where such a reversal does not compromise the operation of the structure. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the standoff tab structures as taught by Wojnowski on the door or cover portion as combined, rather than on the accommodating structure of the floor of the arrangement of Bennett et al. as modified by Safranski et al. and Wojnowski discussed directly above, so as to provide a smoother or more continuous profile to the floor portion surrounding the opening closed by the cover, and/or to allow the cover to be supported on other surfaces when removed from the vehicle (e.g., such as when it is set aside to allow a user to access the storage compartment).  


    PNG
    media_image1.png
    418
    443
    media_image1.png
    Greyscale
Claims 7-9, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Safranski et al. and Yamaguchi et al. (US 9,167,876). The reference to Bennett et al. as modified by Safranski is discussed above and fails to specifically teach that the rear rack includes a channel surrounding the compartment, a seal being placed in the channel, the cover including a rib extending downwardly from [an] inside surface of the cover and contacting the seal in a closed position, the cover having an over-stress protection structure or feature. Yamaguchi et al. teach a known structure of a storage compartment (1) with cover structure (2) where the compartment including a channel (11) surrounding the compartment, a seal (3) being placed in the channel, the cover including a rib (side wall of 2, and element 21, 21T, see portion of figure 2, annotation “A”) extending downwardly from [an] inside surface of the cover (inside top wall of 2, portion of figure 2 annotation “B”) and contacting the seal in a closed position (figure 3B, for example), whereby in the closed condition, a top surface of the cover (e.g., top inside face of 2) is spaced from the seal, the cover having an over-stress protection structure or feature (upward protruding edge of 1 proximate 1C, lower face of 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cover and rack element taught initially by the modifying reference to Safranski as applied to Bennett et al. with a seal in a channel on the rack element and a mating contacting rib on the cover, as taught by Yamaguchi et al., for the purpose of ensuring that the contents of the compartment are protected from damage by elements and/or material present on other items which may be placed in the cargo region on top of the cover (such as wet or muddy equipment). 
As further regards claims 9 and 21, the reference to Yamaguchi et al. does not specifically teach that the seal is an o-ring seal. O-rings are generally well understood to be advantageous to sealing between respective elements which may be assembled and/or which may experience relative motion, and resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the seal taught by the modifying reference to Yamaguchi et al. from a section of o-ring stock material for the purpose of ensuring that the cover seals well against both solid particles and liquid, ensuring the protection of any items or elements placed inside the compartment.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Safranski et al., Yamaguchi et al. and Wojnowski. The references to Bennett et al., as modified by Safranski et al. and Yamaguchi et al. are discussed above, and fail to teach the provision of a portion on the cover which contacts the floor as comprising standoff tabs. Initially, Wojnowski teaches a closable cover (14) for a container (10 in general, interior space 50) which is sealed with a sealing element (20, 20a, 20b) wherein the arrangement is also provided with standoff tabs (24a) which prevent the closing of the door from crushing the seal element (col. 2, lines 61-64). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cover and bin structure of the references to Bennett et al., Safranski et al. and Yamaguchi et al. as combined with a standoff bumper arrangement such as taught by Wojnowski for the purpose of ensuring that the door rests evenly against the accommodating structure without damaging portions of the door or the accommodating structure.
As regards the positioning of the tabs on the movable cover, while the modifying reference to Wojnowski teaches the standoff tabs (24a) as being placed on the container, rather than the door, initially it is well held that a reversal of operative parts is well understood to fall within the skill level of the ordinary practitioner, particularly where such a reversal does not compromise the operation of the structure. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the standoff tab structures as taught by Wojnowski on the door or cover portion as combined, rather than on the accommodating structure of the floor of the arrangement of Bennett et al. as modified by Safranski et al., Yamaguchi et al. and Wojnowski discussed directly above, so as to provide a smoother or more continuous profile to the floor portion surrounding the opening closed by the cover, and/or to allow the cover to be supported on other surfaces when removed from the vehicle (e.g., such as when it is set aside to allow a user to access the storage compartment).  

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-18, 26 and 29, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards claim 1, applicant’s comments are noted, and in response to applicant’s amendment, note the modified interpretation defining the rack in the reference to Safranski et al. as constituting floor portion 224; upper portions of walls 226, 228, 230, 232 extending above floor 224. Resultantly, the storage bin is located below the portions defined as constituting the rack. Applicant asserts that “a portion of right or left side walls 228, 232 appear to extend vertically beneath service tray 271”. The examiner comments that from the perspective nature of the illustration in the figure mentioned by applicant, this is not fully positively ascertainable. In the event that it is positively determined that parts of walls 228, 232 do extend vertically beneath compartment 271, the examiner offers the above interpretation of the rack as constituting the portions of the walls above floor 224. The interpretation is not deemed unreasonable to the extent that it is directed to the portions of the integrated cargo bed which would expectedly contain cargo, and further the bed is positively described in the reference as constituting “a floor 224 and a plurality of upstanding walls” which at least implies that the walls are located above the floor, and does not inform us that they somehow extend below the floor. 
Note additionally as regards claims 1, 2 and 28, the interpretation of element 234 as constituting the integrated rack and storage bin, where the storage bin may be defined as the region above the floor 224 and laterally and longitudinally inwardly of the walls (i.e., that space which is enclosed by the floor and walls), with the tops of the walls constituting the “rack”, whereby the requirement of the opening of the bin or compartment extending around the majority of the rack is resultantly met.
As regards applicant’s amendment to claim 10, the examiner agrees that applicant’s amendment appears to define beyond the prior art as previously combined. 
As regards claims 8 and 19 and the limitation of the rib portion and inner surface, note that Yamaguchi may be interpreted as including a rib (side wall of 2, and element 21, 21T, see portion of figure 2, annotation “A” as reproduced in the statement of rejection) extending downwardly from [an] inside surface of the cover (inside top wall of 2, portion of figure 2 annotation “B”) and contacting the seal in a closed position (figure 3B, for example), whereby in the closed condition, a top surface of the cover is spaced from the seal.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616